ORDER

PER CURIAM.
Appellant, the Director of Revenue for the State of Missouri, appeals from the judgment of the Circuit Court of St. Louis County setting aside the suspension of respondent, Edward Brewer’s, driving privileges. We affirm.
We have reviewed appellant’s brief and the legal file and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As no jurisprudential purpose would be served by a written opinion, we affirm the judgment of the trial court pursuant to Rule 84.16(b).